Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: applicant’s detailed disclosure refers to a “rotating shaft 112” in para [0038].  However, applicant describes positioning motor body 111 in the wheel so that the shaft 112 extends from the motor body and is connected to the main framework.  A motor includes a rotor and a stator.  Since the wheel rotates, it would be connected to the rotor part and the axle shaft 112 that connects to the vehicle body would be fixed to the stator or stationary part. Also, each shaft 112 is firmly clamped in seat 517a or 517b in the main framework so that it does not rotate relative to the framework.  Therefore, reference to the shaft 112 as “rotating” appears to be erroneous.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 1, line 7, applicant inaccurately claims that the connecting shaft is “fixedly connected” to the main framework.  However, according to applicant’s detailed disclosure, the connecting shaft is fixed to the pedal and rotatable within a bearing mounted to the main framework.  Therefore, the connecting shaft rotatably connected to the main framework, not fixedly connected to it.
In claim 9, line 1, “the drive mechanism” lacks clear antecedent basis in the claims. It appears that “drive mechanism” should be –driving mechanism-.
In claim 10, lines 2 and 3, applicant recites a “rotating shaft”.  However, as discussed above, the “rotating shaft” described in applicant’s detailed disclosure is fixed to the mainframe in a non-rotating way, so the term “rotating shaft” appears to be inaccurate. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Yang (PGPub 2018/0148120).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yang ‘120 teaches a self-balancing scooter, comprising: a scooter body comprising an integrated main framework 30 with two opposite ends and wheels 61, 62, mounted to the two ends of the main framework respectively; a driving mechanism 111, 112, (applicant’s disclosed “driving mechanism” is the gyroscope with mounting plate and cover) mounted on the main framework; a foot pedal 10, 20, mounted on the driving mechanism; and a connecting shaft 211, 221, with a first end and a second end opposite to the first end; wherein the first end of the connecting shaft is fixedly connected to the main framework, and the second end of the connecting shaft is connected to the driving mechanism (see Figures 5 and 6) such that the driving mechanism and the foot pedal are pivotable relative to the main framework; the driving mechanism drives the wheels to rotate (the driving mechanism triggers motors 91, 92, to drive the wheels 61,62).  
Regarding claims 2 and 7, Yang teaches another driving mechanism (two driving mechanisms 111, 112 are taught), a respective one for each pedal, wherein each of the driving mechanisms is 
Regarding claims 3 and 17, Yang teaches a bearing member 18, 28, a number of the bearing member 18, 28, corresponds to a number of the connecting shafts 11, 21, and the connecting shaft is connected to the main framework through the bearing member (See Figure 6).  
Regarding claim 5, Yang teaches an elastic member 12, 22, in the form of a coil spring with a cap (see para [0105], lines 1-3; Figures 5 and 6) connected between the driving mechanism and the main framework.  The coil spring comprises a first end and a second end, the first end of the coil spring is mounted to the main framework, and the second end of the coil spring is connected to the spring cap.  
Regarding claim 8, Yang teaches a battery 52 and a control panel 100 (see para [0098]), and the battery and the control panel are both electrically connected to the driving mechanism (para [0098], lines 1-4).  
Regarding claim 10, Yang shows, in Figures 6 and 10, a motor clamp 37 and the wheel 62, 262, comprises a motor body and a first rotating shaft extending from the motor body (motor 292 is mounted inside of wheel 262 in Figure 10), and the first rotating shaft is connected to the main framework through the motor clamp (a lower clamp member 37 is attached to the lower side of a motor shaft extending from wheel 62 and connects to the bottom of the base plate 30 using what appear to be bolts in Figure 6).  
Claim(s) 1-2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ying (CA3,000,271)
Regarding claims 1, Ying teaches a self-balancing scooter, comprising: a scooter body comprising an integrated main framework 11 with two opposite ends and wheels 20 mounted to the two ends of the main framework respectively; a driving mechanism 13 (applicant’s disclosed “driving mechanism” is the gyroscope with mounting plate and cover; Ying teaches a gyroscope on p. 23, lines 22-23) mounted 
Regarding claims 2 and 7, Ying teaches two driving mechanisms 13, a respective one for each pedal, wherein each of the driving mechanisms is connected to the main framework through two connecting shafts (two shafts 121, for each pedal and driving mechanism, as seen in Figure 1).  
Regarding claim 5, Ying teaches an elastic member 16 in the form of a coil spring (see Figures 5 and 6) connected between the driving mechanism and the main framework.  The coil spring comprises a first end and a second end, the first end of the coil spring is mounted to the main framework, and the second end of the coil spring is connected to the driving mechanism.  
Regarding claim 8, Ying teaches a battery 16 and a control panel (circuit board; see p. 29, lines 13-14) electrically connected to the driving mechanism (p. 29, lines 9-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CA3,000,271).
Regarding claims 3 and 17, Ying does not specify the use of bearings to connect the rotatable connecting shaft to the main framework.  However, it is old and well known to provide bearings between mutually rotating parts to reduce friction.  It would have been obvious to one of ordinary skill in the art to provide the Ying vehicle with bearings between the connecting shafts and the main framework, as is old and well known, in order to reduce friction and wear between the relatively rotating parts.
Regarding claim 4, Ying teaches connecting or integrally forming the connecting shafts with the pedal/driving mechanism, but is silent regarding using a bolt though a hole in the connecting shaft.  However, it would have been obvious to one of ordinary skill in the art to connect the connecting shaft with the driving mechanism of Ying using a bolt through a through hole in the connecting shaft, as is old and well known, in order to fix the connecting shaft to the driving mechanism by a simple, well known, and inexpensive mechanical connection.
Regarding claim 6, Ying is silent regarding a cap.  However, it is old and well known to provide a spring seat in the form of a cap for positioning at least one end of a spring.  It would have been obvious 
Regarding claim 9, Ying teaches a driving mechanism in the form of a gyroscope (see page 29, lines 9-13) connected to a control panel and the gyroscope.  It is not clear if the Yang configuration includes an additional mounting plate for the gyroscope, however, it would have been obvious to one of ordinary skill in the art to mount the gyroscope to a gyroscope mounting plate in order to reinforce and protect the gyroscope.
Regarding claim 10, Ying teaches mounting motors in respective wheels.  Figures 3 and 4 show wheels 20 having shafts that extend out from the wheel and into the main framework 11.  Ying is silent regarding a motor clamp for the connecting the shaft to the main framework.  Ying does show clamps 114 for securing connecting members 121 to the main framework.  It would have been obvious to one of ordinary skill in the art to mount the wheel shafts to the main framework using motor clamps, in view of the shaft clamp taught by Ying, in order to provide a simple, robust and secure mount for the shafts with respect to the main framework.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘120.
Regarding claim 4, Yang teaches securing the connecting shaft to the driving mechanism/pedal using screws 17 (see page 29, lines 9-13) that extend into holes in the driving mechanism and connecting shaft.  Yang does not clearly teach a through hole in the connecting shaft.  However, it would have been obvious to one of ordinary skill in the art to provide a through hole in the connecting shaft, as is old and well known, to connect the screws from the connecting shaft side, to insert the screws from the bottom, in order to provide access to the connection from the bottom of the vehicle.
Regarding claim 9, Yang teaches a driving mechanism in the form of a gyroscope (see para [0087], lines 3-4) connected to a control panel 100 (see Figure 5 and para [0091], lines 10-13) and the gyroscope is mounted to the plate referred to as the pedal 10, 20.  It is not clear if the Yang .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Chen (PGPub 2017/0151995).
Regarding claims 11-13, Ying teaches sensors for detecting the presence of a user on each of the pedals (an inductive switch to detect whether the pedal is pressed or not; see p. 5. Lines 5-6) but fails to specify infrared sensors.
Chen teaches a self-balancing vehicle using infrared sensors 122 (para [0057], lines 8-13) to detect the presence of a rider on pedal 101.  The sensors include an infrared emitter (transmitter) and an infrared receiver mounted on opposite sides of the pedal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ying to include an infrared sensor, including an emitter and a receiver on opposite sides of each pedal, for detecting the presence of a rider, in view of the teaching of Chen, in order to provide a simple, effective and reliable structure for detecting a rider on the pedals.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘120 in view of Chen (PGPub 2017/0151995).
Regarding claims 11-13, Yang teaches sensors for detecting the presence of a user on each of the pedals (sensing switches 97; see para [0092]), but fails to specify infrared sensors.
Chen teaches a self-balancing vehicle using infrared sensors 122 (para [0057], lines 8-13) to detect the presence of a rider on pedal 101.  The sensors include an infrared emitter (transmitter) and an infrared receiver mounted on opposite sides of the pedal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an infrared sensor, including an emitter and a receiver on opposite sides of each pedal, in view of the .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Belcher (USPGPub 2016/0296826).
Regarding claim 14, Ying teaches a storage box (space 116 between container cover 117 and mainframe 11 and laterally between the pedals; see Figures 2, 3, and 5) with an upper cover 117.  It is silent regarding a rotating shaft, whereby the upper cover is rotationally mounted on the storage box via the rotating shaft, and a storage box cover in addition to the upper cover.
Belcher teaches a motorized board having an upper 106 mounted to a main framework by a hinge (see para [0030], lines 6-9).  Hinges are conventionally known to include a rotating shaft (hinge pin) that rotationally connects the hinged structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the Ying structure with a hinge for rotationally mounting the upper cover to the storage box, in view of the teaching of Belcher, in order to open the storage box without detaching the cover from the box.
Regarding claim 16, Belcher teaches a storage box switch (a locking or fastening mechanism in the form of snaps, tabs, clips, clamps, etc.) mounted on the upper cover and configured to open or close the storage box cover.  It would have been obvious to one of ordinary skill in the art o provide the Ying vehicle with a locking or fastening mechanism, as taught by Belcher, in order to secure and assist in opening and closing the cover of the storage box.  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘120 in view of Belcher (USPGPub 2016/0296826).
Regarding claim 14, Yang teaches a storage box (between container cover 51 and bottom cover 70, between the pedals; see para [0074], last 4 lines) and an upper cover 51.  The upper cover contains 
Belcher teaches a motorized board having an upper cover 106 mounted to a main framework by a hinge (see para [0030], lines 6-9).  Hinges are conventionally known to include a rotating shaft (hinge pin) that rotationally connects the hinged structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a hinge for rotationally mounting the upper cover to the storage box of Yang, in view of the teaching of Belcher, in order to open the storage box without detaching the cover from the box.
Regarding claim 15, Yang teaches a liquid crystal display 50 mounted to the storage box cover.  
Regarding claim 16, Belcher teaches a storage box switch (a locking or fastening mechanism in the form of snaps, tabs, clips, clamps, etc.) mounted on the upper cover and configured to open or close the storage box cover.  It would have been obvious to one of ordinary skill in the art to provide the Yang vehicle with a locking or fastening mechanism, as taught by Belcher, in order to secure and assist in opening and closing the cover of the storage box.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ying and Belcher as applied to claims 14 and 16 above, and further in view of Waibel (PGPub 209/0166102).
The combination lacks a liquid crystal display (LCD) mounted to the storage cover.
Waibel teaches a vehicle having a body with a removable cover that displays images on a integrated LCD screen (see para [0053], lines 1-9).
It would have been obvious to one of ordinary skill in the art to provide the combination cover with an LCD screen, as taught by Waibel, in order to display information or artistic/thematic images on the outside of the vehicle body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson teaches a self-balancing vehicle with an LCD screen.
Wu teaches a display control panel mounted on a top surface of a vehicle between two foot pedals.
Cernoeshi teaches a powered skateboard with a storage box having a cover on its top surface.
Li teaches a self-balancing vehicle with individually pivotable foot pedals mounted to a main framework.
Inoue, WO 2018/032402, Edney, and Zheng teach self-balancing vehicles.
Ying and Kamen each teaches a self-balancing vehicle with infrared sensors.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/